DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a mold for forming a fluid filled chamber comprising two mold halves and a gate valve configured to weld two pieces of polymer sheets in a mold (i.e. “a gate valve moveable relative to the one of the first mold half and the second mold half to create an inflation channel between the first sheet and the second sheet at the seal by separating one of the first sheet and the second sheet from the other of the first sheet and the second sheet,” last clause of claims 21 and 31).  The claimed “gate valve” is shown in Figure 10 of Applicant’s disclosure, for example, as gate valve 936:

    PNG
    media_image1.png
    611
    821
    media_image1.png
    Greyscale
.
Instead, the closest prior art teaches gates in resin streams for molds (US 5,484,563, Figs. 1a or 2a, col. 3 lines 30-50, for example); or welding two pieces of polymer sheets in a mold using lamination dies and not gate valves as required by the instant claims (US 5,993,585, claim 1, for example).  Furthermore, Applicants have filed a terminal disclaimer on 02/17/2021 to obviate the obvious-type double patenting rejections.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-40 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743